ORDER ACCEPTING RESIGNATION
Comes now Frank A. J. Stodola, the Respondent in this case, and tenders his Affidavit of resignation from the Bar of this State pursuant to Admission and Discipline Rule 28, Section 17.
And this Court, being duly advised, now finds that the Respondent has met the requirements of the above noted rule and that his resignation should be accepted. In light of said resignation, this Court finds further that the disciplinary action should now be dismissed as moot.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, Frank A.J. Stodola, is hereby removed as a member of the Bar of this State, and that the Clerk of this Court is directed to remove his name from the Roll of Attorneys. In light thereof, this disciplinary action is dismissed as moot.
IT IS FURTHER ORDERED that Frank A.J. Stodola must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward a copy of this order to the parties and their attorneys of record.
All Justices concur.